DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-40 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin Leonard (Reg. No. 60,986) on 27 October 2021.
The application has been amended as follows: 

, wherein the first identifier is an IMS Public User Identity (IMPU), provisioned to a Home Subscriber Server (HSS), the method comprising: 
initializing a request for a second identifier, wherein the second identifier is a Registration IMPU, to the HSS; 
receiving the second identifier from the HSS, the second identifier being different from the first identifier; 
registering in the IMS network, applying the second identifier as the UE's identifier for a registration; and 
receiving a third identifier, wherein the third identifier is a Traffic IMPU, from the IMS network, the third identifier being different from the first identifier, the third identifier designated to be used for a call setup.

31. (Canceled)

32. (Currently Amended) The method according to claim 29, wherein the Registration IMPU and the traffic IMPU are temporary and are to be renewed periodically.
39. (Previously Presented) A User Equipment (UE) configured to initialize a secure communication session in an Internet Protocol Multimedia Subsystem (IMS) network, wherein the UE comprises: 
processing circuitry configured to cause the UE to: 
initialize a link towards a Home Subscriber Server (HSS) that stores a first identifier, wherein the first identifier is an IMS Public User Identity (IMPU),  by which the UE is identified and transmit a request to the HSS for a second identifier, wherein the second identifier is a Registration IMPU, in response to the request, wherein the first identity is provided along with the request; 
receive the requested second identifier from the HSS; register in the IMS network, using the received second identifier; and 
receive a third identifier, wherein the third identifier is a Traffic IMPU, from the IMS network, the third identifier designated to be used for a call setup.

41. (Canceled)

42. (Currently Amended) The UE according to claim 39, wherein the Registration IMPU and the traffic IMPU are temporary and are to be renewed periodically.

Allowable Subject Matter
Claims 23-30, 32-40, 42, and 43 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art teaches various systems using a HSS to generate and manage identifiers for a UE to use if performing calls, but fails to teach the combination of elements as put forth in each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the references put forth on the PTO-892 form are directed to HSS, identifiers and S-CSSF systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Michael Pyzocha/Primary Examiner, Art Unit 2419